Citation Nr: 0633234	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  00-04 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for plantar warts of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
September 1963 and from October 1973 to November 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a January 
2001 RO hearing; a copy of the hearing transcript is 
associated with the claims file.  In July 2004, the Board 
remanded the case to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDING OF FACT

There is no competent medical evidence of plantar warts of 
the left foot.


CONCLUSION OF LAW

Claimed plantar warts of the left foot was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in July 2001 and 
February 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 (2006), as they informed 
the appellant of what evidence was needed to establish 
service connection, of what VA would do or had done, and what 
evidence he should provide, asked the veteran to send in 
information describing additional evidence or the evidence 
itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical or other non-
government records necessary to support his claim.  

Further, in compliance with the Board's July 2004 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to the February 2005 
VA notice letter.  Thus, the Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim, which VA has not sought and notes that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In January 2006, the 
veteran was examined and the examiner provided the requested 
etiology opinion.  In June 2006, VA readjudicated the appeal 
and issued a supplemental statement of the case (SSOC).  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's July 2004 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the veteran in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the evidence of record -- service and 
post-service medical records, service personnel records, a VA 
examination report, and lay statements -- is adequate for 
determining whether the criteria for service connection have 
been met.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.  

For these reasons, the Board finds that the purpose behind 
the notice requirement has been satisfied and the appellant 
has participated effectively in the processing of his claim.  
Thus, it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  In addition, service 
connection may be granted as secondary to any service-
connected disability when the evidence shows the disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The veteran claims that his plantar wart of the left foot was 
incurred in military service.  

In support of his argument, the veteran testified, at the 
January 2001 RO hearing, that he complained of plantar warts 
of the left foot to service medical professionals and they 
treated his condition by giving him double the amount of 
medicine that he was already prescribed for his right foot 
condition.  A review of the service medical records shows 
that, contrary to the veteran's statements, the records did 
not contain any diagnosis or treatment for his left foot.

Service medical records fail to show that the veteran had 
complained of, was treated for, or was diagnosed with plantar 
warts of the left foot.  Further, the veteran's separation 
examination report in November 1975 shows that his left foot 
was clinically normal.  The claims file only contains 
evidence supporting the veteran's service-connected right-
foot disorder.

Post-service medical evidence includes VA outpatient 
treatment records and a VA orthopedic examination.  VA 
outpatient records from December 1997 to January 1999 show 
findings of minimal callus on both feet.  However, the 
veteran was not diagnosed with plantar warts of the left 
foot.  After reviewing the veteran's claims file and medical 
history, the January 2006 VA orthopedic examiner did not 
diagnose the veteran's left foot with plantar warts.  On 
examination, the VA examiner found that the veteran has 
calluses on the bottom of his feet bilaterally.  These 
calluses are weight bearing callosities, not warts, and are 
not associated with any viral transmission.  Accordingly, the 
VA examiner opined that it is less likely as not that the 
veteran's callosities of the left foot are caused by the 
callosities of the right.  In the absence of competent 
medical evidence of a diagnosed left foot plantar warts 
condition and evidence linking the veteran's claimed left 
foot condition to service, the veteran's claim must be 
denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service, his service-connected right foot disability, and the 
claimed disorder.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for plantar warts of the left foot and, it 
follows that, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for plantar warts of the left foot is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


